Citation Nr: 1043432	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals, fever of 
unknown origin.

2.  Entitlement to service connection for status-post aortic 
valve replacement, claimed as secondary to fever of unknown 
origin.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan,

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in July 2008 by the undersigned Veterans 
Law Judge. 

In November 2008, the Board remanded this claim for additional 
development.  In April 2010, the Board requested an expert 
medical opinion from the Veterans' Health Administration (VHA).  
See 38 C.F.R. § 20.901 (2010).  A VHA opinion was received in 
April 2010.  The claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's residuals, fever of unknown origin, are not 
causally or etiologically related to service.

2.  The Veteran's status-post aortic valve replacement, claimed 
as secondary to fever of unknown origin, is not proximately due 
to or caused by a fever of unknown origin.


	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  Service connection for residuals, fever of unknown origin, is 
not established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

2.  Service connection for status-post aortic valve replacement, 
claimed as secondary to fever of unknown origin, is not 
established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in May 2006 that fully addressed the 
entire notice element and was sent prior to the initial regional 
office decision in this matter.  The letter informed him of what 
evidence was required to substantiate his claim and of his and 
the VA's respective duties for obtaining evidence.  The Veteran 
also received additional notice letters in June 2006 and November 
2008.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in May 2006, the regional office 
provided the Veteran with notice as to what type of information 
and evidence was needed to establish a disability rating and the 
possible effective date of the benefits.  The regional office 
successfully completed the notice requirements with respect to 
the issue on appeal.  Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment and hospitalization records and pertinent 
medical records, as well as providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The regional office has obtained service 
treatment and hospital records, VA outpatient medical records, 
private medical records, and VA medical opinions and examinations 
pertinent to the issue on appeal.  The Board has also obtained a 
specialist's opinion in April 2010.  Therefore, the available 
medical evidence and records have been obtained in order to make 
an adequate determination.  Neither the Veteran nor his 
representative has identified any additional existing evidence 
that has not been obtained or is necessary for a fair 
adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Residuals, 
Fever of Unknown Origin and Entitlement to Service 
Connection for Status-Post Aortic Valve Replacement, 
Claimed as Secondary to Fever of Unknown Origin

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Generally, in order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established when there is 
aggravation of a Veteran's non-service connected condition that 
is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Here, the Veteran seeks entitlement to service connection for 
residuals, fever of unknown origin and service connection for 
status-post aortic valve replacement, claimed as secondary to 
fever of unknown origin.  He asserts that he may have had 
rheumatic fever in service, as evidenced by service records 
showing he had a fever of unknown origin, and that he currently 
suffers from residuals such as strep throat, swollen legs, and 
heart problems as a result of the fever.

Post-service records show the Veteran has heart valve problems, 
and in February 2000, his aortic valve was replaced and his 
mitral valve was repaired.  He was also treated for atrial 
fibrillation.  The Veteran also complained of swollen and 
irritated legs; this was diagnosed as venous insufficiency.  See 
various VA treatment records, including entry of July 2006.  His 
current diagnosis is aortic valve dysfunction and mitral valve 
dysfunction, status post-aortic valve replacement, and mitral 
valve repair.

A review of the Veteran's service treatment records show the 
Veteran was admitted to the hospital in September 1968 with a 
three-day history of fever, headaches, general malaise, anorexia, 
and chills.  A chest x-ray was normal and malaria smears were 
negative.  The Veteran was placed on bed rest and Aspirin for his 
fever.  His fever spiked to 102 degrees on the second hospital 
day, and during the early part of the third hospital day.  By the 
fourth day, the Veteran was afebrile.  The Veteran was discharged 
with a diagnosis of fever of undetermined origin.  The Veteran 
had an episode of chest pain in October 1969, but it was 
diagnosed as musculoskeletal pain.  This evidence demonstrates 
in-service occurrence, and satisfies the second requirement for 
service connection.  

A final requirement for service connection requires medical 
evidence of a nexus between the claimed in-service event (disease 
or injury) and the present disease or injury.  To this end, the 
Veteran submitted an opinion from a private physician's assistant 
in April 2006.  R. Reye, S.A., P.A. stated that it was brought to 
his attention that the Veteran was in Vietnam, and during his 
tour of duty, he encountered a fever of unknown origin.  The P.A. 
stated that after that time, the Veteran started to have cardiac 
problems, which led to a cardiac compensation secondary to heart 
valve disease.  The P.A. opined that it is more likely than not 
the fever of unknown origin played heavily into the Veteran's 
heart valve disease.  No explanation or reasoning for this 
opinion was provided to support this conclusion.  It is not 
clear, from this statement, how the fever of unknown origin 
affected his heart and led to the cardiac problems that appeared 
later. 

The Veteran was afforded a VA examination in July 2006.  The 
examiner recorded a history provided by the Veteran, which 
included his experience in Vietnam.  The examiner noted that the 
Veteran reported a fever for a few weeks during service and that 
he was initially treated for malaria but was later diagnosed with 
fever of unknown origin.  The Veteran also reported that an 
irregular heartbeat was found on a routine physical in the 1980's 
and atrial fibrillation was subsequently diagnosed.  Physical 
examination revealed normal heart sounds and a systolic murmur 
present at the base as well as left parasternal region and mitral 
area.  X-rays taken in April 2006 revealed sternotomy with a 
valvular prosthesis, mild cardiac enlargement, and pleural 
thickening bilaterally.  The Veteran was diagnosed with atrial 
fibrillation, on medications, status post aortic valve 
replacement surgery, and mitral valve repair in 2000.  A 2D echo 
revealed normal left ventricular systolic function with estimated 
clinical metabolic equivalents (METS) about eight.  The examiner 
opined that the Veteran's cardiac problems are not likely related 
to a history of malarial fever or fever of unknown origin during 
active duty.  No further information or explanation was provided, 
so the basis for the negative medical opinion is unknown, and the 
Board finds that the conclusion made by this examiner to be 
unhelpful in making a determination in this appeal.  

The RO sought an addendum to the above opinion, which was 
provided in September 2007.  The examiner provided a basis for 
his negative nexus opinion.  He stated there was no mention of 
rheumatic fever, arthritis or any cardiac signs in the Veteran's 
service treatment records, and the Veteran's fever only lasted 
about seven days.  Based upon this evidence, the examiner 
reasoned that the Veteran's current cardiac problems are not 
likely related to his fever of undetermined origin in service.  

The Veteran submitted an additional opinion from a private 
physician in June 2008.  Dr. Williams opined that a possibility 
exists that the Veteran suffered from a heart valvular condition, 
resulting in replacement, as a result of his fever of unknown 
origin while servicing in Vietnam.  The Board finds that the 
conclusion made by Dr. Williams to be unhelpful in making a 
determination in this appeal.  This doctor's statements, when 
read in the light most favorable to the Veteran's claim, provide 
insufficient detail to support any of the conclusions made, and 
are at best, speculative.  The reader must as whether the 
possibility referred to by the doctor is slight, strong, or 
50/50?  An award of service connection may not be based on a 
resort to speculation.  See Bloom v. West, 12 Vet.  App. 185, 
186-87 (1999) (treating physician's opinion that Veteran's time 
as a prisoner of war 'could' have precipitated initial 
development of his lung condition was found too speculative.)  

Following a hearing with the undersigned, it was ordered that the 
Veteran undergo another VA examination for additional medical 
evidence regarding a nexus between his current disorder and the 
events that transpired in service.  

When examined by the VA in May 2009, the Veteran reported his 
legs become swollen and irritated at times, but denied shortness 
of breath, chest pains, or angina.  Physical examination revealed 
no peripheral edema, lungs were clear to auscultation, and a 
murmur was heard in his heart.  The Veteran was diagnosed with 
aortic valve dysfunction, mitral valve dysfunction status post-
aortic valve replacement and mitral valve repair with clinical 
METS of eight, with left ventricular ejection fractions 25 
percent.  The examiner opined that the Veteran's current heart 
conditions involving the aortic valve and mitral valve are not 
likely due to the fever of undetermined origin that was diagnosed 
during service.  The examiner opined that it is not likely that 
there were any residuals of the fever of unknown origin that was 
treated in 1968 during service as per the exam and that it is 
less than likely that the Veteran incurred valvular heart disease 
in service as a result of the fever that occurred during service.  
The examiner also opined that it is not as least as likely as not 
that the Veteran suffered any heart valvular disease within one 
year following his service.  Again, no explanation or rationale 
was provided to support the negative nexus opinions, and the 
conclusion is unhelpful.  

Rather than request an addendum opinion, the Board asked that a 
specialist's opinion be obtained.  In April 2010, the specialist 
provided an opinion that the Veteran does not currently manifest 
any residuals of his fever from service, that his valvular heart 
disease did not occur as a result of the fever, that there was no 
residual effect one year after his hospitalization, and that the 
Veteran's valvular heart disease was not aggravated by his 
military service.  

The specialist's credentials include his position as Chief of the 
Cardiology Division of a large VA Medical Center.  This doctor 
served in Vietnam at the 93rd Evacuation Hospital in 1967.  He 
reported that he kept records on 188 consecutive medical 
admissions in his capacity as chief of medicine and chief of 
professional services.  Of the 188 soldiers admitted to the 
hospital, 73 were admitted with a primary diagnosis of fever of 
unknown origin.  A diagnosis was established in 24 of these and 
49 were discharged back to service without a definitive 
diagnosis.  None in the group had cardiac complications of their 
fever of unknown origin or classic findings of acute rheumatic 
fever.  All had symptoms similar to the Veteran, which were 
symptoms of an arborvirus disease, transmitted by the aedes 
mosquito vector rather than malarial diseases transmitted by the 
anopheles mosquito vector.  According to the examiner, these 
findings were also similar to a study which was published in the 
Annals of Internal Medicine (66:1129, June 1967), which was an 
analysis of fever of unknown origin in a group of 110 soldiers in 
Vietnam.  In both studies, no one in either group had cardiac 
complications and not had the classic findings of acute rheumatic 
fever.  All had symptoms similar to the Veteran.  The examiner 
stated the Veteran was not harmed by his admission, work up, or 
early discharge, as the arborvirus diseases are self limited and 
have no cardiac complications.  However, the examiner also stated 
that the Veteran was born with a myxomatous mitral valve and that 
atrial fibrillations, which are permanent, are not related to his 
fever, but to the enlarged left atrium.

To support his opinion, the examiner pointed to an October 1999 
report from Botsford General Hospital where the Veteran had a 
transesophageal echocardiogram performed.  He pointed out that 
the diagnosis was myxomatous degeneration of the mitral valve 
with a flail leaflet and rupture chordae tendinae with severe 
mitral regurgitation, and not residuals of rheumatic heart 
disease or complication of a FUO.  It was noted the Veteran had 
been born with a myxomatous mitral valve, and that mitral 
regurgitation was a late development.  

Additionally, the examiner indicated that by September 1968, at 
the time of the Veteran's hospitalization in Vietnam, all 
internists practicing in evacuation/ and or field hospitals were 
aware of the usual classifications of "FUOs."  It was known 
that some were viral illnesses, some were gastrointestinal/liver 
disorders, many were malarial, some were scurb typhus, and some 
were due to unusual but potentially lethal infections such as a 
meliodosis.  Rheumatic fever and associated heart disease was not 
seen in the total of the 298 cases reviewed.  

The examiner determined that the Veteran does not currently 
manifest any residuals of his "FUO," that his valvular heart 
disease did not occur as a result of the cause of his "FUO," 
there was no residual effect one year after his hospitalization 
of the cause of his "FUO," and that his valvular heart disease 
was preexisting and not aggravated by his military service.  

The Veteran's lay statements in support of his claim, including 
the letter to his parents sent after his illness during October 
1968, have been considered.  While he clearly believes that he 
has residuals and heart problems as a result of his fever during 
service, as a layperson without any medical training and 
expertise, the Veteran is simply not qualified to render a 
medical opinion in this regard.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Veteran is competent to comment on any 
symptoms such as pain, but is not competent to attribute his pain 
to a clinical diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).

The Board also notes that the Veteran has submitted statements 
from private physicians indicating a possible relationship 
between his fever and current heart problems.  However, the 
credibility and weight to be attached to such opinions are within 
the province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed on 
one physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and the 
extent to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the private physicians' opinions dated in April 2006 and 
June 2008 failed to explain the basis for their opinions.  
Additionally, they did not indicate the scope of their 
examinations nor did they indicate they had reviewed the 
Veteran's medical records.  They did not provide a history given 
by the Veteran, which the Board might have used to assess the 
completeness of the history they reviewed.  As noted previously, 
the Board has determined that the VA opinions of 2006 and 2007 
were unhelpful.  The VA opinion, specifically the April 2010 VHA 
opinion, indicated a review of all treatment records, and 
included a lengthy discussion of  the basis for the opinion, 
including providing medical literature related to the issue at 
hand.  As such, the Board finds the VA opinion to be more 
probative than the submitted private physicians' opinions.

The Board also notes that the Veteran has submitted medical 
literature pertaining to rheumatic fever.  Treatise evidence can, 
in some circumstances, constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general, or inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Here, there literature is 
general is nature regarding rheumatic fever and there is no 
evidence the Veteran suffered from rheumatic fever.  To date, no 
medical opinion or evidence has been submitted indicating that 
the Veteran had rheumatic fever during service.

The Board does not dispute the fact that the Veteran was ill 
during service.  The Veteran clearly suffered from a fever during 
service and he currently suffers from heart problems.  However, 
because of the absence of a medical nexus between his fever 
during service and his current symptoms and heart problems, the 
Board finds that the evidence is against a grant of service 
connection for residuals, fever of unknown origin and for status-
post aortic valve replacement, claimed as secondary to fever of 
unknown origin.

The Board notes that the Veteran has had an aortic valve 
replacement.  However, there is no medical evidence linking the 
Veteran's need for an aortic valve replacement to service.  
Furthermore, medical evidence does not show that the need for an 
aortic valve replacement was either caused by or aggravated by a 
service-connected disability.  Although the Veteran has submitted 
several positive opinions regarding the relationship between his 
heart disorder and the fever he experienced during service, none 
of the opinions provided any rationale.  The Court has determined 
that a medical opinion that contains only data and conclusions 
should be accorded no weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  The only opinion of record that adequately 
explains its rationale is a negative opinion stating that the 
Veteran's valvular heart disease did not occur as a result of the 
cause of his "FUO."  See April 2010 VHA opinion.  Therefore, 
although evidence indicates a current disability exists (the 
aortic valve replacement), there is no competent evidence that 
the need for valve replacement was caused by or aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  Consequently, the Board finds that the preponderance 
of the evidence is against entitlement to service connection for 
status-post aortic valve replacement, as secondary to fever of 
unknown origin.  

Additionally, there is no evidence of record that suggests 
continuity of symptoms or treatment for chronic cardiac symptoms 
or a diagnosis for many years after service, and service 
connection is not warranted upon the basis of chronicity or 
continuity.  38 C.F.R. § 3.303(b).  Furthermore, there is no 
evidence that the Veteran has a diagnosis of Ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), and service connection is not warranted on a presumptive 
basis.  38 C.F.R. § 3.309(e).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims for 
service connection for residuals, fever of unknown origin and 
status-post aortic valve replacement, as secondary to fever of 
unknown origin.  As the preponderance of the evidence is against 
his claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeal is denied.


ORDER

Service connection for residuals, fever of unknown origin is 
denied.

Service connection for status-post aortic valve replacement, 
claimed as secondary to fever of unknown origin, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


